Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/CN2019/096780 (international filing date: 07/19/2019), that claims foreign priority to application 201810897194.8 of China (filed 08/08/2018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190058620 A1, hereinafter Liu), in view of PARK et al. (US 20180227867 A1, hereinafter PARK).

Regarding claim 1, Liu teaches a method for indicating a position of a synchronization signal block, comprising (in general, see fig. 3-4 and their corresponding paragraphs at least 57-63; see also fig. 5-6 and their corresponding paragraphs at least 64-79 for additional embodiments that may also be relevant):
acquiring position offset information between an actual transmission position and a theoretical transmission position of the synchronization signal block (see at least para. 58-60 along with fig. 4, e.g. how the base station indicates the eight SS block indexes to the terminal); and 
transmitting the synchronization signal block to a User Equipment (UE) at the actual transmission position, wherein the synchronization signal block carries the position offset information, so that the UE determines the theoretical transmission position based on the position offset information and the actual transmission position (see at least para. 62-63 along with fig. 3, e.g.  to determine the time domain position of the PBCH DMRS mapping of the current SS block, and to determine which SS burst within the SS burst set belongs to the current SS block, NOTE: The examiner believes the phrase “Example Embodiment 4” is in an incorrect position and should be placed after paragraph 63.  In other words, Example Embodiment 3 should include paragraphs 57-63).
Liu differs from the claim, in that, it does not specifically disclose for synchronization; which is well known in the art and commonly used for improving system performance and reliability.
PARK, for example, from the similar field of endeavor, teaches similar or known mechanism of for synchronization (in general, see fig. 6 and corresponding paragraphs, in particular, see at least para. 122-125, e.g. terminal synchronizes with NR system); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK into the method of Liu for improving system performance and reliability.

Regarding claim 2, Liu in view of PARK teaches the position offset information is indicated by an initial sequence of Physical Broadcast Channel (PBCH) Demodulation Reference Signal (DMRS) in the synchronization signal block.  (Liu, see at least para. 63, e.g. SS block index is indicated by the PBCH DMRS time domain position in this embodiment)

Regarding claim 3, Liu in view of PARK teaches the position offset information comprises the number of synchronization signal blocks by which the theoretical transmission position is offset from the actual transmission position.  (Liu, see at least para. 63, e.g. also possible to use the PBCH DMRS time domain position to indicate other SS block index information, for example, the synchronization signal window group SS burst set number, slot number within SS burst, SS block number within slot, SS block in SS burst set Number, SS block number in SS burst, slot number in SS burst set)

Regarding claim 4, Liu in view of PARK teaches the position offset information comprises the number of time slots by which the theoretical transmission position is offset from the actual transmission position.  (Liu, see at least para. 63, e.g. also possible to use the PBCH DMRS time domain position to indicate other SS block index information, for example, the synchronization signal window group SS burst set number, slot number within SS burst, SS block number within slot, SS block in SS burst set Number, SS block number in SS burst, slot number in SS burst set)

Regarding claim 5, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 5 performs reverse procedures of those of claim 1; more specifically, it would be an user equipment (UE) performs the reverse receiving from and transmitting to an base station (BS) of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 6, 7, and 8, in view of claim 5 above, these claims are rejected for the same reasoning as claims 2, 3, and 4, respectively.

Regarding claim 17, this claim is rejected for the same reasoning as claim 1 except this claim is in computer readable storage medium claim format.
To be more specific, Liu in view of PARK also teaches a same or similar apparatus with computer readable storage medium (Liu, see at least fig. 10), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.  Examiner provides explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“The Examiner cited paragraphs [0058]-[0060] of Liu as allegedly teaching “acquiring position offset information between an actual transmission position and a theoretical transmission position of the synchronization signal block,” as in claim 1. This is incorrect. Paragraph [0058] of Liu merely provides relations among SS burst set, SS burst and SS block. Paragraphs [0059]-[0060] of Liu merely describe that the time domain position mapped by the PBCH DMRS indicates which SS burst within the SS burst set is the current SS block. The cited portions of Liu, however, are silent as to position offset information of an SS synchronization signal) block. Thus, Liu does not teach acquiring position offset information between an actual transmission position and a theoretical transmission position of the synchronization signal block, as in claim 1.

The Examiner cited paragraphs [0062]-[0063] of Liu as allegedly teaching
“transmitting the synchronization signal block to a User Equipment (UE) at the actual transmission position, wherein the synchronization signal block carries the position offset information, so that the UE determines the theoretical transmission position based on the position offset  information and the actual transmission position,” as in claim 1.  Paragraphs [0062]-[0063] of Liu mention a fixed relative positional relationship between the SS and the PBCH symbol, and determining the time domain position of the PBCH DMRS mapping of the current SS block. One of skill in the art would recognize that the fixed relative positional relationship between the SS and the PBCH symbol in Liu
is not the same as the position offset information between an actual transmission position and a theoretical transmission position of an SS block, as in claim 1.

Liu, however, is silent as to a transmitted SS block carrying the claimed position offset information. Therefore, Liu fails to disclose the features of claim 1 of “acquiring position offset information between an actual transmission position and a theoretical transmission position of the synchronization signal block; and transmitting the synchronization signal block to a User Equipment (UE) at the actual transmission position, wherein the synchronization signal block carries the position offset information, so that the UE determines the theoretical transmission position for synchronization based on the position offset information and the actual transmission position.””  (Remarks, page 6-7)

Examiner respectfully disagrees.  To be more specific, Liu in para. 58-60 discloses two possible positions for SS burst within the SS burst set to be actually transmitted which indicated by the DMRS positions.  Hence, Liu indeed discloses for feature of “acquiring position offset information between an actual transmission position and a theoretical transmission position of the synchronization signal block.  Further, Liu in para. 62-63 discloses that, depending on how DMRS is positioned in the two possible positions, the UE is able to determine the time domain position of the PBCH DMRS mapping of the current SS block, so that it is able to determine which SS burst within the SS burst set belongs to the current SS block.  Hence, Liu also indeed discloses the features of “transmitting the synchronization signal block to a User Equipment (UE) at the actual transmission position, wherein the synchronization signal block carries the position offset information, so that the UE determines the theoretical transmission position for synchronization based on the position offset information and the actual transmission position.  Therefore, Liu, combined or alone, indeed teaches or suggests the argued features of claim 1.

Regarding independent claims 5 and 17, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, 5, and 17, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465